Case: 15-10163      Date Filed: 04/22/2016      Page: 1 of 7


                                                                     [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-10163
                              ________________________

                       D.C. Docket No. 9:14-cr-80156-DTKH-1

UNITED STATES OF AMERICA,

                                                         Plaintiff–Appellee,

versus

CANDIDO ARMENTA-MENDOZA,
a.k.a. Guillermo Salgado,

                                                 Defendant–Appellant.
                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (April 22, 2016)

Before WILSON and JULIE CARNES, Circuit Judges, and HALL, * District
Judge.

PER CURIAM:

         Defendant pleaded guilty to illegally reentering the United States as a


*
 Honorable James Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
              Case: 15-10163     Date Filed: 04/22/2016    Page: 2 of 7


previously deported alien in violation of 8 U.S.C. § 1326(a). The Presentence

Investigation Report yielded a Guidelines range of 8 to 14 months. After

considering the factors set out in 28 U.S.C. § 3553(a), the district court varied

upward, sentencing Defendant to 36 months’ imprisonment, followed by two years

of supervised release. Defendant appeals his above-Guidelines sentence as both

procedurally and substantively unreasonable. We find no reversible error and

therefore affirm Defendant’s sentence.

                                  I. DISCUSSION

      A defendant appealing his sentence bears the burden of showing that the

sentence is unreasonable. United States v. Carpenter, 803 F.3d 1224, 1232 (11th

Cir. 2015). We review “all sentences—whether inside, just outside, or

significantly outside the Guidelines range—under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We assess the

reasonableness of a sentence in two steps. “First, we look at whether the district

court committed any significant procedural error, such as miscalculating the

advisory guidelines range, treating the guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence.” United States v.

Cubero, 754 F.3d 888, 892 (11th Cir. 2014). Second, “we examine whether the

sentence is substantively unreasonable under the totality of the circumstances and


                                          2
               Case: 15-10163     Date Filed: 04/22/2016   Page: 3 of 7


in light of the § 3553(a) factors.” Id. Ultimately, we may vacate a sentence based

on a variance “only ‘if we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.’” United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir.

2009) (quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)).

      A. Procedural Unreasonableness

      A sentencing judge commits no procedural error when he “correctly

calculate[s] the applicable Guidelines range, allow[s] both parties to present

arguments as to what they believe[] the appropriate sentence should be, consider[s]

all the § 3553(a) factors, and thoroughly document[s] his reasoning.” Gall, 552
U.S. at 53; accord United States v. Irey, 612 F.3d 1160, 1185–87 (11th Cir. 2010)

(en banc). Defendant does not argue that the sentencing judge in this case

incorrectly calculated the Guidelines range, refused to allow the parties to fully

argue their position as to the appropriate sentence, failed to consider the § 3553(a)

factors, or neglected to set out his reasoning.

      Instead, Defendant contends that the district court erred procedurally when it

upwardly varied on a particular ground without first considering whether an

upward departure would have been warranted in lieu of, or in addition to, an

upward variance. Specifically, in reaching its decision to upwardly vary and in


                                           3
                 Case: 15-10163       Date Filed: 04/22/2016        Page: 4 of 7


fixing the amount of that variance, the district court considered, among other

things, Defendant’s prior drug-trafficking conviction involving 4.1 kilograms of

cocaine. 1 Defendant argues that by not first considering an upward departure

under U.S.S.G. § 4A1.3 (1),2 the district court “circumvented the required steps of

[G]uidelines calculation” and committed a procedural error. We disagree.

       At bottom, Defendant is arguing that when a particular fact is recognized

under the Guidelines as a permissible ground for departure, a sentencing court

must first go through a departure analysis before considering whether to vary on

that particular ground. Defendant cites no persuasive case authority for this

position, however. In a case addressing an analogous issue, we held that a district

court need not consider a Guidelines enhancement for multiple victims before it is

allowed to impose an upward variance based on the impact of the defendant’s

crime on multiple victims. United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010) (rejecting the defendant’s argument that “the district court should not

have considered that there were multiple victims in its decision to vary upward

because an enhancement under [§] 2B1.1(b)(2)(A) of the sentencing guidelines

was the ‘proper mechanism’ for considering multiple victims”). Moreover,

1
  This was not Defendant’s only prior conviction. The Presentence Investigation Report also
shows two convictions for driving under the influence and one for driving while license
suspended.
2
  U.S.S.G. § 4A1.3(a)(1) permits an upward departure when a defendant’s criminal history
category substantially underrepresents the seriousness of his criminal history or the likelihood
that he will commit other crimes.
                                                 4
               Case: 15-10163     Date Filed: 04/22/2016    Page: 5 of 7


although not binding on us, other courts of appeals have held that nothing requires

a district court to consider or impose a departure under § 4A1.3 based on a

defendant’s criminal history before varying from the Guidelines pursuant to

§ 3553(a) based on that history. See United States v. Gutierrez, 635 F.3d 148, 152

(5th Cir. 2011) (“[A] district court is not required to employ the methodology set

forth in § 4A1.3 before imposing a non-Guidelines sentence.”); United States v.

Diosdado-Star, 630 F.3d 359, 362–66 (4th Cir. 2011) (rejecting the defendant’s

argument that “the district court procedurally erred by failing to ‘first address[] a

departure before imposing a purportedly non-guidelines sentence’”).

      Likewise, we conclude that the district court here did not commit a

procedural error when it considered Defendant’s prior criminal conduct in its

assessment of the § 3553(a) factors and ultimate decision to upwardly vary. That

the district court did not explore whether it should also upwardly depart under

§ 4A1.3, in lieu of or in addition to its variance, does not alter our conclusion that

no procedural error occurred. Accordingly, we reject Defendant’s argument that

his sentence was procedurally unreasonable.

      B. Substantive Unreasonableness

      As for substantive unreasonableness, Defendant argues that the district court

impermissibly “fixat[ed] on a single negative factor”: specifically, Defendant’s

criminal history and the amount of cocaine that he had previously trafficked.


                                           5
              Case: 15-10163     Date Filed: 04/22/2016    Page: 6 of 7


Defendant’s assertion that the court focused on only the above factor is belied by

the transcript from the sentencing hearing. The court acknowledged that it was

“obligated to look at [§ 3553(a)]” and that “Congress has set forth a list of factors

that need to be considered in determining what would be an appropriate sentence.”

(emphasis added). The court further confirmed, “I have looked at all of the factors

in Title 18, Section 3553(a), and it is my view that a sentence above the advisory

guideline range is required.” (emphasis added).

      Moreover, the district court expressly considered multiple § 3553(a) factors,

including the nature and circumstances of the offense, the need to protect the

public, the need to deter Defendant and others from reentering the country

illegally, and Defendant’s character and criminal history. In considering

Defendant’s character, the court specifically acknowledged that Defendant had

been a “family man” and that the United States was the only home that Defendant

knew. Thus, to the extent that the district court expressed concern about

Defendant’s prior drug-trafficking conviction, its focus was not “single-minded[].”

United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006); see also United

States v. Overstreet, 713 F.3d 627, 638 (11th Cir. 2013) (“Although the district

court must evaluate all § 3553(a) factors in imposing a sentence, it is ‘permitted to

attach great weight to one factor over others.’” (quoting Shaw, 560 F.3d at 1237)).




                                          6
             Case: 15-10163    Date Filed: 04/22/2016   Page: 7 of 7


       Consequently, we are left with no “definite and firm conviction that the

 district court committed a clear error of judgment in weighing the § 3553(a)

 factors” when it imposed a 36-month sentence. Shaw, 560 F.3d at 1238.

 Defendant’s sentence is therefore not substantively unreasonable.

                              II. CONCLUSION

     Because we conclude that Defendant’s sentence is both procedurally and

substantively reasonable, we AFFIRM.




                                        7